PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/883,991
Filing Date: 26 May 2020
Appellant(s): Jane Butt



__________________
James Leas
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/13/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Regarding the argument that implementing Cole in Neckel frustrates Neckel’s purposes and renders Neckel unsatisfactory and inoperable for its intended purposes, applicant’s argument makes several incorrect assumptions or leaps in logic from what is disclosed in Neckel:
Applicant cites the portion from Neckel reciting the use of hay nets which is otherwise comparable to existing hay nets, and uses this as support for the fact that any comparable embodiments requires a knot to be present in order to hang the bag from a hook.  However, a carrying strap, such as that taught by Cole, would allow the bag to be hanged from the hook.
Applicant cites Neckel as stating that “The hay net is thus suitable to be conveniently hung from a hook or other suitable protuberance within reach of an animal, and may be readily moved to a new location” and uses this as supposed support for Neckel requiring the bag to have height adjustability.  This interpretation has several issues:
Applicant claims that the height of a hook mounted within an animal enclosure is not adjustable.  Neckel did not require the bag to be hanged from a single hook at a single, fixed height.  The previously cited section states that the bag “The hay net is thus suitable to be conveniently hung from a hook or other suitable protuberance within reach of an animal, and may be readily moved to a new location” (emphasis added).  A user can therefore choose a hook that would hang the hay net within reach of an animal, or move it to a new location, all of which would allow the bag to be within reach of an animal without requiring the length of the strap to be adjusted.  Furthermore, the statement that a hook mounted within an animal enclosure is not adjustable is not true, as hooks that can be raised or lowered on pulley systems is well-known in the art.  
A drawstring bag has a vertical height when hanged from a hook, as shown in Figure 2.  This would allow the bag, and hay within the bag, to be within reach of an animal of different heights, even if the hook was fixed.
Applicant claims that the drawstring of Neckel “can be knotted at any of a range of locations to provide height adjustability to provide the hay net ‘within reach of an animal’”.  As discussed above, there are other ways to hang the bag within reach of an animal without having to adjust the length of the drawstring, and Neckel never discusses or shows knotting the drawstring at a range of locations, or any desire to provide height adjustability aside from hanging the bag from a suitable hook or protuberance.   
Even if, assuming for the sake of argument, Neckel required the length of the drawstring to be adjustable, a releasable attachment member, such as that taught by Cole, would not prevent a user from being able to tie knows along the length of the drawstring, as the releasable attachment member can be threaded through the loop of the knot before it is tied, or the attachment member can even be used to attach to knots to form loops, while also providing the ability to make a strap that allows for easier carrying and hanging.
Regarding the argument that the motivation to modify Neckel merely duplicates what Neckel already has because Neckel already has ways to carry or hang the hay net, a strap as taught by Cole allows the bag to be carried easier, since a strap allows both a better grip than a straight length of drawstring and more options to carry the bag (such as over the user’s shoulder).  The releasable connection also allows the hay bag to be hanged more easily, since it’s easier to attach the releasable connection rather than to try and tie a knot while holding a full bag of hay.  Furthermore, even assuming for the sake of argument that the teachings from Cole provides no additional benefits to carrying and hanging the bag, it would still be an alternative solution that is taught and known in the art.  
Regarding the argument that the examiner used hindsight and cherry picking, the two limitations taught by Cole are 1. To add a releasable securing member to end 40 of Neckel, and 2. To add a securing ring to the bottom of the bag.  As shown in Cole, this provides a carrying strap that would be an improvement for the purposes of carrying and hanging the bag over a simple loose drawstring.  The modifications are therefore taught by Cole without any need for hindsight or cherry picking from the applicant’s invention.
Furthermore, regarding the argument that Neckel also discloses a noose neck closure embodiment in Figure 8, the fact that the teachings from Cole can be applied to another embodiment of Neckel does not mean that the teachings cannot be applied to the embodiment of Neckel’s Figure 6, nor does the fact that there are other embodiments teach away from the embodiments used in the rejection.  As such, applicant’s hypothetical arguments with respect to a combination of Cole and Figure 8 of Neckel are moot since Figure 8 of Neckel are not relied upon in the rejection.
Regarding the arguments that the prior art teaches away from the present invention as claimed:
First, as previously discussed, the rejection did not rely on Figure 8 of Neckel in the rejection, and this does not teach away from applying the teachings of Cole to the Figure 6 embodiment of Neckel.
Regarding the arguments that the releasable connecting member of Cole loses its property and function, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Attached is an edited image to show the proposed combination of Neckel and Cole used in the rejection.
    PNG
    media_image2.png
    492
    851
    media_image2.png
    Greyscale
As shown in the image, a releasable connector taught by Cole is attached to the end 40 of Neckel, and a D-ring is attached to the bottom of the bag, which allows the connector to be attached to the D-ring to form a carrying strap out of the free end of rope 32, and the end of rope 32 adjacent eye 38 still remains adjacent the mouth of the bag when the mouth is closed.
Regarding the argument that Cole is not in the same field of endeavor as the claimed invention, MPEP 2141.01(a) states that “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem)”.  Cole is in the same field of endeavor, even if it addresses a different problem than that of holding hay, since the structure, function, process conditions, and purposes of both are to provide a drawstring bag.  
Regarding the argument that Cole is not reasonably pertinent to the problem identified by the claimed invention, as discussed above, Cole has the same purpose of providing a drawstring bag.  Applicant argues that the examiner did not determine the purpose of Cole and compare that purpose with the purpose of the present invention, Cole’s only disclosure of purpose is to provide a bag, and the Figures show the bag being a drawstring bag.  Applicant’s cherry picked, limited, and very specific examples of the benefits of such a bag does not mean that they have a different purpose or that the teachings from another bag is not reasonably pertinent to the problems at hand, as bags in general have a purpose of holding objects.
Regarding the argument that the references individually and in combination do not teach nor suggest two attachment arrangements one at each end of strap, applicant’s arguments still amount to a piecemeal analysis, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Attached is again the edited drawings showing the proposed combination, which has eye 38 on one end of rope 32 and the clasp taught by Cole on the second end.
    PNG
    media_image2.png
    492
    851
    media_image2.png
    Greyscale


Regarding the argument regarding elasticated versus resilient, first, the examiner did not give the definition of “elasticated” because elasticated literally means “to make elastic”, therefore the examiner gave the definition of elastic.  Furthermore, applicant’s limited citations regarding the term “resilient” from Neckel do not teach away from the commonly known dictionary definition of the word.  Elasticated is defined by Meriam-Webster.com as “able to return to an original shape after being pulled, stretched, pressed, bent, etc.”, which means that it has to be able to be pulled, stretched, pressed, bent, etc. so that it can return to its original shape.  The first citation given by the applicant, that the material is bendable yet stiff enough to hold open the hay receiving sack, further supports that the resilient material can be deformed.  The second citation refers to peripheral reinforcing member 21, which is a completely different component than the drawstring.
Regarding claim 22, applicant’s interpretation of the claims used for the arguments are much more specific than what is claimed.  Claim 18b discloses “providing a strap, wherein said strap includes a first end, a second end, a first attachment arrangement, a second attachment arrangement, and a strap portion”.  The strap portion can therefore be the entire length of the strap between the first end and the second end.  Claim 22 discloses “inserting said releasable connecting member through said securing member opening, and further comprising connecting said releasable connecting member to one from the group consisting of said second attachment arrangement, said second end, said strap portion, and one of said plurality of mouth attachment elements” (emphasis added).  The releasable connecting member of Cole (the clasp) is therefore inserted through the securing member opening (the ring at the bottom of the bag) and also connected to the strap portion, while the strap portion can be both adjacent the mouth of the bag (since the strap of both Neckel and Cole main threaded through the rings at the mouth of the bag) and connected to the releasable connecting member.  
Regarding claims 27 and 36 and the rejection in view of Corridon, Figure 3 of Corridon clearly shows that ring 33 (and also rings 35) have a bigger interior opening than cord 36 or bands 39.  Allowing the cord and bands to slide through the rings means that the cord won’t get stuck on any of the rings and cause issues with opening the bag or adjusting the cord.  Allowing the cord and bands to slide through the rings also means that the bands 39 could end up adjacent the mouth of Corridon, depending on the position of the cord.  Furthermore, it is unclear where the applicant is finding support for parts of the structure that are not visible in either Figure 1 or 3, this is not described anywhere in Corridon, and ends of the ropes can be brought together without doubling them up (such as by weaving the ends together before securing with the bands or tapering the ends of the rope).  Furthermore, even if there were overlap, it is unclear how two ends of the rope would add up to a triple thickness of rope.  
Applicant’s arguments are drawn primarily to independent claim 18, which is a method claim, since all cited limitations and arguments are from claim 18 and its dependent claims.  Although there are no arguments directed specifically at claim 37, which is an apparatus claim, the rejection of claim 37 (and the edited drawing of the proposed combination of Neckel and Cole above for clarity) show that the combination teaches the hay net device recited in claim 37.  Any questions regarding the utility of the combination of Neckel and Cole, motivations to combine, hindsight, prior art teachings, non-analogous art are addressed in the response to the arguments for claim 18 above.  Furthermore, many of the arguments regarding claim 18 are directed to limitations that are specific to the method claims that are not part of the apparatus of claim 37. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL H WANG/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        
Conferees:
/Troy Chambers/Supervisory Patent Examiner, Art Unit 3641                                                                                                                                                                                                        /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.